Per Curiam.
This case was argued with Moniz v. F. D. McGinn, Inc., 102 R. I. 394, 230 A.2d 837, decided this day. The petitioner applied for the dependency benefits provided by G. L. 1956, §28-37-10, as amended, more than two years after he had ceased receiving payments under the provisions of the Rhode Island Temporary Disability Act. On identical facts we held in DeCosta v. Devine, 90 R. I. 240, 157 A.2d 247, that the two-year limitations period of §28-35-57, as amended, barred relief. No sound reason has been advanced for overruling.
The petitioner’s appeal from a decree of the workmen’s compensation commission affirming the action of the trial commissioner in refusing relief is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the workmen’s compensation commission for further proceedings.